Shaw C. J.
afterward drew up the opinion of the Court. The question in the present case is, whether the defendant, as clerk of a school district in Mendon, is liable to an action on the case at the suit of the plaintiff, for having made a false certificate, by which the plaintiff has been wrongfully subjecte d to the payment of a school district tax.
*211The act under which this proceeding was had, St. 1826, c. 143, § 10, in enumerating the powers of school districts, provides among other things, that they shall have power “ to choose a clerk, who shall be sworn faithfully to discharge the duties of h's office, and whose duty it shall be to make a fair record of all votes passed at any meeting of said district, and to certify the same when required, and shall hold such office until anoth er person shall be chosen and sworn in his room.” And in § 11 it is made the duty of assessors to assess, &c. all moneys voted to be raised by the inhabitants of such district for the purposes aforesaid, in thirty days after the clerk of the flistrict shall certify to said assessors the sum voted by the district to be raised as aforesaid.”
These clauses indicate the duties of the clerk so far as they concern this question ; and they are obviously ministerial, being in the first instance to record the doings of the inhabitants of the district at their meetings, and afterwards to truly certify those doings to the assessors.
The gravamen of the plaintiff’s complaint, the ground on which he alleges that the certificate was not true, is twofold ; that the defendant falsely certified, 1. That he was the clerk of the district, when in truth he was not chosen at a meeting lawfully called for that purpose ; and 2. That the meeting was legally called and held ; whereas there were informalities in the mode of calling and notifying the meeting, and illegality in conducting it, by the allowance of unqualified voters and otherwise.
But the Court are of opinion, that the action cannot be maintained on either ground, upon the facts disclosed in the case stated.
As to the first, it is only by implication, and not in direct terms, that he certifies that he is clerk ; but as clerk, he certifies. But without laying stress on this circumstance, we think it is sufficient for this purpose, that he was clerk of the district de facto, filling and exercising the office, having been chosen and sworn, and that the regularity of the calling of the meeting at which he was first elected, cannot be questioned collaterally, in this mode.
On the other point, the phrase with which he prefaces the *212statement cf the vote, “ at a legal meeting,’ &c. is the usual mode of designating such and similar meetings, and does not render the clerk responsible for the legality and correctness of either warning or conducting the meeting. Construed according to the subject matter, and the relation in which the defendant stood as the recording and certifying officer of the district, bound by his duty and his oath to .certify the doings of the district to the assessors of the town, when those doings result in the levy of a tax, for a purpose contemplated by law, such a certificate must be deemed to be true, if a meeting of the district was actually called, warned and held, and such a vote was then passed and recorded, whether the meeting was in due form of law called, or not, and although at such meeting an unqualified person was permitted to vote, or otherwise the meeting was conducted irregularly, or not. These are matters over which the clerk has no control, and are particuars to which the certificate of the votes of such meeting has no application.

Plaintiff nonsuit